                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


WARREN HILL, LLC                   :           CIVIL ACTION
                                   :
     v.                            :
                                   :
SFR EQUITIES, LLC                  :           NO. 18-1228


                             MEMORANDUM

Bartle, J.                                          July 23, 2019

          Plaintiff Warren Hill, LLC (“Warren Hill”) has brought

this diversity action under Illinois law for breach of contract

against defendant SFR Equities, LLC (“SFR”).   It also seeks an

accounting.   Specifically, Warren Hill claims that SFR has

breached the “Membership Interest Purchase Agreement” (“MIPA”)

governing the sale to SFR of Warren Hill’s stake in a company

called Vendor Assistance Program, LLC (“VAP”).   The amended

complaint alleges that SFR has failed to pay the full amount due

to Warren Hill and has improperly deducted certain expenses. 1

          Before the court are cross motions for partial summary

judgment pursuant to Rule 56 of the Federal Rules of Civil

Procedure.    Warren Hill has moved for summary judgment as to the

interpretation of several key provisions of the MIPA related to

the purchase price for its ownership interest in VAP.    SFR



1. SFR had also counterclaimed to recover purported MIPA
over-payments to Warren Hill but both parties have now agreed
that the counterclaim is moot.
likewise seeks summary judgment with respect to certain

provisions of the MIPA concerning the purchase price.

                                I

          Under Rule 56 of the Federal Rules of Civil Procedure,

summary judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”   Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).   The material facts underlying the issues now before the

court are not in dispute.   The focus is on the interpretation of

§§ 1.2(d) and 1.2(e) of the MIPA.

                                II

          We begin the recitation of the undisputed evidence

with the stark fact that the State of Illinois does not pay its

bills on time.   As a result, Illinois established the Vendor

Payment Program (“VPP”) in order to ensure that vendors who

provide the State with goods and services are promptly

compensated despite the State’s cash flow deficit.   Under the

VPP, Illinois approves certain entities as “Qualified

Purchasers,” which may purchase outstanding accounts receivable

from the State’s vendors.   The Qualified Purchasers pay the

vendors 90% of the face value of the accounts receivable and do

so much more quickly than if the vendors had to wait for the

State to send a check.   Illinois now owes the Qualified

                                -2-
Purchasers, and not the vendors, the value of the accounts

receivable.   Qualified Purchasers may not subsequently assign

accounts receivable to another entity without first providing

written notice to the State that the entity is also an approved

Qualified Purchaser.

          VAP became a Qualified Purchaser under the VPP in 2011

and since that time has been involved in initiating the purchase

of hundred of millions of dollars of accounts receivable from

vendors of the State of Illinois.      In order to purchase such a

sizeable amount of accounts receivable under the VPP, VAP

facilitates the creation of Delaware statutory trusts, such as

the VAP Funding Master Trust II which has the U.S. National Bank

as the trustee. 2   Illinois has approved each trust as a Qualified

Purchaser in the VPP in reliance on representations made by VAP

that VAP is the manager of the trust and that the trust was

formed solely for the purpose of purchasing qualified accounts

receivable.




2. The trusts are established under Delaware law which requires
that every statutory trust file with the Secretary of State a
certificate of trust that contains certain identifying
information including the trust name, the name and address of at
least one Delaware trustee, the future effective date of the
certificate if any time other than upon filing, and any other
information the trustees determine to include. Del. Code Ann.
tit. 12, § 3810.

                                 -3-
           For VPP to be viable, the Qualified Purchasers such as

VAP must of course have money to pay the vendors promptly.       In

order to obtain the necessary funds, the trust, as a Qualified

Purchaser, borrows money from a lending bank, such as Barclays

Capital.   VAP locates the lending banks and arranges the

financing for the trusts it has established to purchase the

receivables.   David Reape, CEO of VAP, testified in his

deposition that VAP’s board of managers consents to and approves

through resolutions every such lending transaction.    Each trust

issues trust certificates to the entity or entities which hold

the beneficial ownership in the trust. 3   The record contains

trust agreements in which signatories are the trustee, the

lending bank, VAP as the indemnitor, and the certificate holder.

There are also management agreements naming VAP as the manager

of the trusts.

           When Illinois finally pays what is due, it pays the

trust, as the Qualified Purchaser, and includes a substantial

interest penalty.   The vendor receives the remaining 10% of what

is owed, the loans to the trust from the lending bank are then

repaid with interest, and the various fees and expenses related

to the management of the trust are satisfied.    What is left




3. These trust certificates are not to be confused with the
certificate of trust which each Delaware statutory trust must
file with the Delaware Secretary of State.
                                -4-
constitutes the profit which is paid to the trust certificate

holder, that is, the entity which holds a beneficial interest in

the trust.   A profit is possible because the interest penalty

paid by Illinois to the trust exceeds the trust’s various fees

and expenses and the interest the trust pays to the lending

banks.

          The trust pays “Trust Fee Income” and “Trust

Certificate Income.”   Pursuant to the trust agreements, VAP is

paid “Trust Fee Income” for tasks performed in its capacity as

manager, such as organizing the financing of the trusts with the

lending banks and locating the receivables to purchase.

          The “Trust Certificate Income,” by contrast, is paid

to the trust certificate holder.   As noted above, each of the

trusts has one or more holders of the trust certificates, which

represent the beneficial interests in the trust.   Under the

trust agreements at issue, the entity that holds the trust

certificates is entitled to “Trust Certificate Income,” that is

the spread which remains after all related fees and expenses are

paid and the bank loan with interest is discharged.

          Warren Hill sold its interest in VAP to SFR pursuant

to the MIPA, effective January 1, 2016.   Before 2017, VAP

received both “Trust Fee Income” as manager of the trusts and

“Trust Certificate Income” as certificate holder of the trusts.

The VAP Funding Master Trust II in SFR’s Exhibit L is an example

                                -5-
of such an agreement.    It names the U.S. Bank Trust National

Association as the “Trustee” and VAP as the “Manager” and

“Certificateholder.”    The agreement provides that the Trustee

shall distribute funds from a particular account in order of

priority, with the “Certificateholder” receiving any remaining

amounts.

           In 2017, after the sale of Warren Hill’s stake in VAP

to SFR, the management of VAP created Bluestone Capital Markets

(“BCM”) and transferred to BCM the trust certificates that VAP

previously held. 4   BCM and VAP share an identical CEO and board

of managers as well as nearly identical beneficial owners and

ownership percentages.    SFR controls one of the six seats on

VAP’s and BCM’s board of managers and owns the largest percent

interest in BCM at over 40%.    BCM, unlike VAP and the trusts, is

not recognized by the State of Illinois as a Qualified Purchaser

in the VPP.




4.   The parties discuss at length in their briefs the reason
for this decision. SFR states that the board of VAP created BCM
and transferred to it the existing trust certificates in order
to comply with new risk retention regulations promulgated
following the Dodd Frank Act. Warren Hill questions the
legitimacy of this explanation and, while noting that VAP
transferred the trust certificates without receiving
consideration in return, suggests that SFR played a role in the
creation of BCM in order to artificially deflate VAP’s
profitability under the MIPA. Whatever the explanation for the
transfer of the trust certificates may be, the parties now agree
the reasons are not relevant for present purposes.
                                 -6-
           Since 2017, BCM, rather than VAP, has also been named

as the certificate holder of newly created trusts.   For example,

the Series 2017-4 and Series 2017-4B Series Trust Agreements in

SFR’s Exhibit K list BCM as the “Certificateholder

Representative,” VAP as the primary “Indemnitor,” Barclays

Capital as the “Depositor” (the lender), and U.S Bank Trust

National Association as the “Trustee” and “Collateral Agent.”

As in the VAP Master Trust II, these trusts provide that the

Trustee shall distribute funds in order of priority, with the

“Certificateholder Representative” receiving remaining funds

after all fees and expenses are paid.   BCM now receives trust

certificate income directly from the trusts instead of VAP,

which no longer holds any trust certificates.

           As noted previously, SFR purchased Warren Hill’s

interest in VAP pursuant to the MIPA which was effective January

1, 2016.   SFR agreed to pay Warren Hill an initial purchase

price as well as sums to be calculated based on subsequent

events, including an amount equal to 50% of VAP’s “Net Income”

for the years 2016, 2017, and 2018 under § 1.2(d) of the MIPA

and an amount equal to 16.623% of the “Included Reserve Amounts”

for the years 2016, 2017, and 2018 under § 1.2(e).   As described

in § 1.2(d), “Net Income” includes:

           (i) the sum of (A) any and all fees earned by VAP
           in its capacity as a manager or administrator of
           (1) the Vendor Assistance Trust and/or (2) any

                                -7-
          other trust or account maintained in the course
          of VAP’s business, . . . and (D) any and all
          revenues received by VAP other than the Reserve
          Amounts (as defined [in § 1.2(e)]) less (ii)
          . . . (D) any consulting fees paid to any member
          of VAP or any third party in exchange for
          introducing any new business opportunity to VAP,
          provided that such new business opportunities
          exclude any business involving any vendor, payee,
          program or party which VAP had previously
          investigated, transacted with or paid any
          consultant with respect to. (Emphasis added).

Items (A) through (D) of clause (i) are defined in § 1.2(d) as

“Revenue” and items (A) through (D) of clause (ii) are defined

as “Expenses.”

          Section 1.2(e) provides in relevant part:

          (e) For purposes of this Agreement, “Reserve
          Amounts” are defined to mean any and all amounts
          (i) deposited in VAP’s series 2012-1 Reserve
          Account, (ii) deposited in any other reserve
          account held by, on behalf of, or for the benefit
          of, VAP, and/or (iii) held in the form of any
          financing instrument, in each case as may be
          required pursuant to the terms of any financing
          arrangement among VAP and any of its lender(s).

Section 1.2(e) defines as “Reserve Accounts” the accounts and

financing instruments described in clauses (i), (ii), and (iii).

The balance of the 2012-1 Reserve Account is defined as the

“Excluded Reserve Amount,” and all other Reserve Amounts that

are or become Reserve Amounts during the three year period

following the closing date of the MIPA are defined as the

“Included Reserve Amounts.”   Under § 1.2(e), “within five days

of the release of any Included Reserve Amount from any Reserve


                                -8-
Account” SFR must pay to Warren Hill “an amount equal to 16.623%

of such released Included Reserve Amount (each such amount, a

“Seller Included Reserve Amount”).”    The fact that the financing

instruments are now owned by BCM or other entities is irrelevant

under § 1.2(e) since the “Included Reserve Amounts” payments do

not depend on what entity actually receives the trust income,

only that the income is released.

                                III

          In 2017 and 2018, SFR deducted from VAP’s Net Income

earnout calculation a total of nearly three million dollars in

bonus payments made to Brian Hynes, a member of the board of

managers for VAP, for obtaining the accounts receivable of Blue

Cross Blue Shield (“BCBS”).   Warren Hill claims those bonus

payments are consulting fees which must be included in the

calculation under § 1.2(d)(ii)(D) because those payments were

for “business involving any vendor . . . or party which VAP had

previously investigated, transacted with, or paid any consultant

with respect to,” that is, before the MIPA became effective on

January 1, 2016. (Emphasis added). 5   Warren Hill seeks summary

judgment on this issue.




5. Warren Hill also raised previous communications with United
Health and Bank of America in its motion for summary judgment.
At oral argument, both parties agreed that these contacts were
de minimus and that the bonus, for all intents and purposes,
related to BCBS.
                                -9-
            SFR counters that the payments to Hynes related to

Hynes’ investigation and transaction with BCBS after January 1,

2016 and thus may be deducted.    We must therefore look at the

record and the timetable of Hynes’ efforts.

            The undisputed record reflects significant instances

of contact between VAP and BCBS prior to January 1, 2016.      David

Reape, CEO of VAP, testified that VAP personnel Hynes and Drew

Delaney were involved in investigating BCBS as a vendor who

might sell to VAP its accounts receivable with the State of

Illinois.    Hynes had been in communication with BCBS “probably

since 2012,” years before the MIPA was signed.    The record

depicts ongoing email correspondence regarding BCBS dating back

to 2012 as well as telephone calls with BCBS from 2013 to 2015.

There was also a “meeting with senior management” of BCBS in

2014.   A successfully closed deal between BCBS and VAP for the

purchase of BCBS’s accounts receivable culminated at the end of

2015, before the MIPA’s effective date of January 1, 2016.

Excerpts from the December 2015 Financing Arrangement Closing

Binder list VAP as the manager of the trust.

            SFR characterizes VAP’s interaction with BCBS prior to

2016 as “relatively trivial.”    No reasonable person can accept

this description.    There can be no doubt that the bonus, that

is, consulting fees, paid to Hynes as a reward for his

successful effort with BCBS, related to a business involving a

                                 -10-
vendor that VAP had “investigated” or “transacted with” prior to

January 1, 2016.   Thus, SFR improperly deducted nearly three

million dollars in payments to Hynes from VAP’s Net Income as an

Expense under § 1.2(d)(ii)(D) of the MIPA.   Warren Hill is

entitled to summary judgment on this issue so that the amount

due to it reflects these dollars.

                                IV

          Warren Hill also seeks summary judgment in its favor

so as to require SFR, under § 1.2(d)(i)(A)(1) of the MIPA, to

include fees paid by VAP to BCM and Bluestone Finance (“the

Bluestone entities”) in its calculation of the earnout payments

due to Warren Hill.

          We had previously explained in our Memorandum dated

February 8, 2019 (Doc. # 62) that the plain language of

§ 1.2(d)(i)(A)(1) requires SFR to include such fees in the

calculation because the definition of Revenue includes “any and

all fees earned by VAP in its capacity as a manager . . . of

(1) the Vendor Assistance Trust and/or (2) any other trust . . .

maintained in the course of VAP’s business.”   See Warren Hill,

LLC v. SFR Equities, LLC, No. CV 18-1228, 2019 WL 528915

(E.D. Pa. Feb. 8, 2019).   The monies SFR excluded in its earnout

payments were management fees received by VAP and only

thereafter allocated to the Bluestone entities.   We wrote that

“[w]hat VAP does with a portion of these fees after it receives

                               -11-
them does not alter the MIPA designation of such fees as

Revenue.”    Id. at *3.   Accordingly, we denied SFR’s motion for

partial summary judgment seeking the contrary result.

            SFR, reiterating its argument that we rejected in its

motion for reconsideration, contends that the court considered

extrinsic evidence when it previously interpreted this MIPA

provision.    SFR asserts that this is an issue of fact that

should be reserved for trial.     SFR yet again mischaracterizes

the court’s analysis in interpreting the MIPA.     We did not

inappropriately rely on extrinsic evidence.     Rather, we

determined the meaning of the unambiguous language in the MIPA

and applied this interpretation to the undisputed facts before

the court.

            We did not previously enter judgment in favor of

Warren Hill on this issue because it was SFR and not Warren Hill

which had moved for summary judgment.     The record is undisputed

that SFR has excluded in its earnout payments money allocated to

the Bluestone entities in violation of the plain language of

§ 1.2(d)(i)(A)(1).    We will now grant summary judgment in favor

of Warren Hill on this issue so that the earnout payments

include in the calculation the payments VAP makes to the

Bluestone entities.




                                 -12-
                                 V

          The parties have filed cross motions for summary

judgment on the question whether the percentage of Included

Reserve Amounts payable to Warren Hill under § 1.2(e) of the

MIPA encompasses the trust certificate income payable to the

certificate holders of the trusts. 6   SFR is required to pay

Warren Hill an amount equal to 16.623% of the Included Reserve

Amounts, which include “any and all amounts . . . (iii) held in

the form of any financing instrument, in each case as may be

required pursuant to the terms of any financing arrangement

among VAP and any of its lender(s).”    The facts are not in

dispute but the parties disagree over the meaning of the words

“any financing arrangement among VAP and any of its lenders.”

          Under Illinois law, which governs the interpretation

of the MIPA, “the meaning of a written contract is ordinarily a

question of law and not one of fact.”    Hufford v. Balk, 497

N.E.2d 742, 744 (Ill. 1986), quoting Chicago Daily News v.

Kohler, 196 N.E. 445, 451 (Ill. 1935).    A determination of

whether a contract is ambiguous is also a question of law.




6. SFR also discusses in its motion for partial summary
judgment that the trust certificate payments should be excluded
from VAP’s Net Income under § 1.2(d). Warren Hill does not
suggest that it should be included under this provision and
instead relies upon § 1.2(e).

                               -13-
Berryman Transfer & Storage Co. v. New Prime, Inc., 802 N.E.2d

1285, 1287 (Ill. App. Ct. 2004).

           When interpreting a contract, the court’s primary

objective is to give effect to the intent of the contracting

parties.   United Airlines, Inc. v. City of Chicago, 507 N.E.2d

858, 861 (Ill. 1987).   The language of the contract is typically

the best evidence of this intent.       Id.   The court must construe

the contract language as a whole, interpreting each provision so

that it is consistent with other provisions and giving effect to

each contract clause and word.    Thompson v. Gordon, 948 N.E.2d

39, 47 (Ill. 2011); Hufford, 497 N.E.2d at 744; In re Halas,

470 N.E.2d 960, 964 (Ill. 1984).    In interpreting the contract’s

language, the court should generally give words their ordinary

meaning.   Thompson, 948 N.E.2d at 47.

           Nonetheless, the court must also be sure to construe

the contract so that no provision is rendered meaningless.

Premier Title Co. v. Donahue, 765 N.E.2d 513, 518 (Ill. App. Ct.

2002).   The court is not “confined to a strict and literal

construction of the language used” if doing so would frustrate

the intent of the contracting parties.        United Airlines,

507 N.E.2d at 861.   “A court may therefore properly disregard

even unambiguous language when it is clear the parties meant

something different than what was said.”        Id.   We must always

keep in mind the commercial context of the agreement.         Fleet

                                 -14-
Bus. Credit, LLC v. Enterasys Networks, Inc., 816 N.E.2d 619,

629 (Ill. App. Ct. 2004).    As Judge Easterbrook of the Court of

Appeals for the Seventh Circuit has recognized when interpreting

contracts under Illinois law, “when there is a choice among

plausible interpretations, it is best to choose a reading that

makes commercial sense, rather than a reading that makes the

deal one-sided. . . . In the case of a commercial contract, one

must have a general acquaintance with commercial practices.”

Baldwin Piano, Inc. v. Deutsche Wurlitzer GmbH, 392 F.3d 881,

883 (7th Cir. 2004) (internal quotation marks and citation

omitted).    The court must generally assume that a “contract's

significance must, to a certain extent, be attributed to the

parties' intent to bargain for ‘something sensible.’ . . . It is

therefore incumbent upon a reviewing court to understand the

practical context of the operative contractual language.”

Prestwick Capital Mgmt., Ltd. v. Peregrine Fin. Grp., Inc., 727

F.3d 646, 656 (7th Cir. 2013) (internal citation omitted).

            Similarly, when a contract is susceptible to two

interpretations, one of which is “fair, customary, and such as

prudent persons would naturally execute, while the other makes

it inequitable, unusual, or such as reasonable persons would not

be likely to enter into,” the court must construe the contract

reasonably to avoid absurd results and adopt the rational and



                                -15-
probable interpretation.   Foxfield Realty, Inc. v. Kubala, 678

N.E.2d 1060, 1063 (Ill. App. Ct. 1997).

          Keeping these contact principles in mind, we must

determine the meaning of § 1.2(e)(iii), the provision of the

MIPA which entitled Warren Hill to “any and all amounts . . .

held in the form of any financing instrument, in each case as

may be required pursuant to the terms of any financing

arrangement among VAP and any of its lender(s).”   (Emphasis

added).   The parties agree that trust certificates issued by the

trusts are financing instruments and that trust certificate

income is “held in the form of a financing instrument” as

required by the terms of the trusts.   As noted above, where

Warren Hill and SFR disagree is over the meaning of the phrase

“any financing arrangement among VAP and any of its lenders.”

SFR asserts that this language refers only to an arrangement

where there is a direct loan to VAP itself.   Since there are no

direct loans to VAP from lending banks, SFR contends that

nothing is due to Warren Hill under this provision of the MIPA.

Warren Hill counters that the financing instruments referenced

under § 1.2(e)(iii) include the trust certificates present here

because VAP initiates, arranges, facilitates, and approves the

loans to the trusts and is a signatory to the trust or

management agreements which involve, among other things, the



                               -16-
money from the lending banks to pay for the accounts receivable.

VAP is also the indemnitor under the trust agreements.

              We must frame our interpretation of § 1.2(e)(iii) in

light of the commercial context of the MIPA governing the sale

of Warren Hill’s interest in VAP.        Baldwin Piano, Inc., 392 F.3d

at 883.     It is undisputed that VAP, as explained previously,

derives profits in the form of management fees for work

performed in its capacity of manager of Delaware statutory

trusts. 7   Throughout VAP’s history and certainly before Warren

Hill and SFR entered into the MIPA, VAP has used trusts as the

intermediary to borrow hundreds of millions of dollars to

purchase accounts receivable from vendors of the State of

Illinois. 8    VAP arranges the financing for the trusts by locating

banks who loan money to the trusts, which the trusts in turn use

to purchase the accounts receivable identified by VAP.       VAP’s

board of managers, which includes Gene Harris, the lead Manager

of SFR responsible for SFR’s day-to-day operations, approves the

financing arrangements for the purchase of accounts receivable



7. Prior to the creation of BCM in 2017, VAP also received
trust certificate income from the trusts.

8. As counsel for SFR explained in oral argument on its
previous motion for partial summary judgment, VAP uses trusts as
the vehicle for assignment of the accounts receivable, rather
than soliciting banks to provide VAP itself with financing,
because the volume of money at issue is in the hundreds of
millions of dollars. (Doc. # 61).


                                  -17-
and the establishment or use of a trust to make the purchase

viable.   We acknowledge that VAP does not directly receive the

funds from the lending banks used in its business.    Indeed, as

far as the record reveals, it has never received any such loans.

However, VAP’s board of managers routinely characterize banks

which lend their money to the trusts as “VAP’s” lenders, “our

lenders,” and “our banks.” 9   VAP, as the indemnitor of the trusts

pursuant to the trust agreements, is ultimately responsible for

ensuring the lending banks are repaid.    Significantly, SFR was

well aware of these arrangements and the way VAP did business

before it entered into the MIPA.    Gene Harris represented in his

declaration dated November 20, 2018 that he, as lead manager of

SFR, “became aware of VAP’s business and knew some of its

principals prior to 2016” as a result of SFR’s conversion of a

loan owed to SFR by a company that owned an equity interest in

VAP. 10



9. The record contains numerous examples of this practice.
Gene Harris, Drew Delaney, and Bryan Hynes have referred to “our
. . . lenders” and “our banks” in emails to other VAP board
members. Reape repeatedly used the phrase “our lenders” during
his deposition testimony. Moreover, when asked by counsel for
Warren Hill, “Who was VAP's lender on those limited
transactions,” “What institutional lender . . . was VAP’s
first,” and “About what time period if you recall did VAP first
obtain financing from these lenders,” Reape responded without
questioning the designation as “VAP’s lender” or clarifying that
the lenders belonged to the trusts, rather than VAP.

10. In 2015, SFR had also made a loan to a VAP affiliate and
learned that Warren Hill wished to sell its interest in VAP.
                                -18-
          If SFR is correct that § 1.2(e)(iii) refers only to

financing instruments involving direct loans to VAP, this

provision would be a nullity because VAP does not obtain and

never has obtained loans directly from banks in connection with

the purchase of accounts receivable.   In essence, Warren Hill

would not be entitled to be paid a penny as a result of any

profits paid by the trusts under this provision of the MIPA.     It

is unreasonable to conclude that a sophisticated party such as

Warren Hill would acquiesce in such a meaningless and absurd

provision, especially when considering the commercial realities

of VAP’s business as understood by both parties.   See Premier

Title Co., 765 N.E.2d at 518; Foxfield Realty, 678 N.E.2d at

1063.

          Notably, SFR has not identified any meaning that would

breathe life into § 1.2(e)(iii).   There is nothing in the record

to suggest that banks would ever lend hundred of millions of

dollars directly to VAP to purchase accounts receivable or would

make such sizeable loans without the protections of a vehicle

such as a Delaware statutory trust and the accompanying complex

agreements involved in each transaction.   Indeed, SFR in its




Harris reported that the negotiations “started in 2015 and
dragged on for many months.” until the MIPA was signed February
17, 2016, effective January 1, 2016.
                              -19-
briefs suggests the banks would not do so.    If we accept SFR’s

literal interpretation, § 1.2(e)(iii) would be meaningless.

          In sum, the words “its lenders” in the phrase “held in

the form of any financing instrument, in each case as may be

required pursuant to the terms of any financing arrangement

among VAP and any of its lender(s)” in § 1.2(e)(iii) can only

reasonably be interpreted in light of the underlying commercial

context to mean lenders to the trusts which VAP arranges for,

organizes, facilitates, and approves and which VAP manages and

indemnifies pursuant to various trust agreements to which it and

the lenders are parties.   Thus, Warren Hill is entitled under

the MIPA to an amount equal to 16.623% of the trust certificate

income, that is, the income from these financing instruments for

2016, 2017, and 2018.

          We will grant the motion of Warren Hill for summary

judgment so as to require SFR to include an amount equal to

16.623% of that income in calculating what it owes and will deny

SFR’s contrary motion for summary judgment.




                               -20-
